Affirmed and Opinion Filed November 30, 2016




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-16-00099-CR

                          PATRICK LAMAR ADGER, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-56945-S

                            MEMORANDUM OPINION
                         Before Justices Francis, Fillmore, and Stoddart
                                  Opinion by Justice Francis
          A jury convicted Patrick Lamar Adger of murder.       During the punishment phase,

appellant pleaded true to having two prior felony convictions. After finding the enhancement

paragraphs true, the jury assessed punishment at life imprisonment. On appeal, appellant’s

attorney filed a brief in which she concludes the appeal is wholly frivolous and without merit.

The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967). The brief

presents a professional evaluation of the record showing why, in effect, there are no arguable

grounds to advance. See High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.]

1978). Counsel delivered a copy of the brief to appellant. See Kelly v. State, 436 S.W.3d 313,

319–21 (Tex. Crim. App. 2014) (identifying duties of appellate courts and counsel in Anders

cases).
          Appellant filed a pro se response raising several issues After reviewing counsel’s brief,

appellant’s pro se response, and the record, we agree the appeal is frivolous and without merit.

See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (explaining appellate

court’s duty in Anders cases). We find nothing in the record that might arguably support the

appeal.

          We affirm the trial court’s judgment.




                                                        /Molly Francis/
                                                        MOLLY FRANCIS
                                                        JUSTICE


Do Not Publish
TEX. R. APP. P. 47
160099F.U05




                                                  –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

PATRICK LAMAR ADGER, Appellant                    On Appeal from the 282nd Judicial District
                                                  Court, Dallas County, Texas
No. 05-16-00099-CR       V.                       Trial Court Cause No. F13-56945-S.
                                                  Opinion delivered by Justice Francis.
THE STATE OF TEXAS, Appellee                      Justices Fillmore and Stoddart participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered November 30, 2016.




                                            –3–